Citation Nr: 0633531	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-32 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for a 
generalized anxiety disorder, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to February 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which confirmed a longstanding 50 
percent rating for schizophrenia, paranoid, also diagnosed as 
adjustment disorder mixed with anxiety and depressed mood, 
and more recently characterized as generalized anxiety 
disorder.

The Board notes that the veteran's case initially consisted 
of two issues: (1) entitlement to an increased disability 
evaluation for his generalized anxiety disorder; and (2) 
objection to VA's October 2003 determination that the veteran 
was incompetent to handle disbursement of funds.  However, by 
rating decision dated January 2005, the RO determined that 
the veteran is competent to handle disbursement of funds.  
Further, a letter from the veteran's representative dated 
April 2005 states that the veteran is appealing only the 
issue of an increased rating for his generalized anxiety 
disorder.  Therefore, the matter of the veteran's competency 
is no longer in appellate status.


FINDINGS OF FACT

1.  The service-connected generalized anxiety disorder is 
currently manifested by no more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

2. Evidence has not been submitted that tends to show that 
the service-connected generalized anxiety disorder requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
generalized anxiety disorder are not met.  38 C.F.R. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.130, Diagnostic Codes 9203-9410 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated September 2003 and 
April 2005.  In the September 2003 letter, the originating 
agency informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  It also  specifically noted the elements necessary 
to establish an increased rating.  The April 2005 letter made 
the veteran aware that he should submit any evidence he had 
that pertained to his claim.  Therefore, the Board finds that 
he was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service private and 
VA medical reports, which will be addressed as pertinent.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  The notice was provided to the 
veteran prior to the readjudication, and he has not been 
unfairly prejudiced by the timing or content of the notice.  

In light of the Board's denial of the veteran's increased 
rating claim, no initial disability rating or effective date 
will be assigned, and so there can be no possibility of any 
unfair prejudice to the veteran under the holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not unfairly prejudicial to the veteran for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence). 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The schedular ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (2006).  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  When a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2006).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (2006).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination. Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).  The diagnoses and classification of mental 
disorders must be in accordance with DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2006).

Under Diagnostic Code 9203-9410, a 50 percent evaluation, the 
veteran's current rating, is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. Id.

A 70 percent evaluation, the next highest rating, is assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. Id.

A VA examination report dated August 2001 reflects that the 
veteran was highly conversational and displayed a very good 
long-term memory and adequate short-term memory for his age.  
There was no evidence of any psychotic processes or thought 
disorder, and no evidence of any hallucinations or delusions.  
The veteran exhibited no inappropriate behavior during the 
examination, denied suicidal and homicidal ideation, was 
oriented to person, place and time, and denied panic attacks 
and the use of alcohol.  The veteran reported experiencing 
anxiety and depression related to his deterioration in health 
status and resulting disabilities, and admitted to being 
emotional and nervous about his disability.  The examiner 
observed that the veteran was functioning well for his age, 
found him to be cognitively intact and able to handle his own 
affairs.  Significantly, the examiner noted the absence of 
any symptoms of psychosis to warrant a diagnosis of paranoid 
schizophrenia.  The examiner diagnosed adjustment disorder 
with mixed anxiety and depressed mood, and assigned a Global 
Assessment Functioning (GAF) score of 65.  

The veteran's private doctor, T. Hardin, D.O., submitted 
three letters in support of the veteran's claim.  Dr. 
Hardin's November 2002 letter reflects that the veteran 
demonstrated a medical deterioration, both physically and 
mentally, and he concluded that the veteran could no longer 
handle his own affairs because of depression, excessive 
anxiety that resulted in frequent panic episodes, and total 
disability.  Dr. Hardin's January 2003 letter reflects that 
the veteran developed depression, frequently wept when 
attempting to converse, and had a poor self image, which the 
doctor said worsened the veteran's depression.  The doctor 
cited to the veteran's psychiatric disability and several 
physical maladies, and concluded that the veteran was totally 
disabled and unable to handle his affairs.  In an April 2003 
letter, Dr. Hardin noted a gradual mental deterioration that 
included post-traumatic stress disorder with periods of 
depression and increased episodes of paranoia verbalizing to 
voices, episodic schizophrenia periods, avoidance and 
withdrawals.  The doctor noted that the veteran was not, at 
that time, taking medication for psychotic behavior because 
of the expense.  

A statement dated April 2003 from the veteran's friend [redacted]
[redacted] reflects that he has known the veteran for over 40 
years, and has observed a worsening of the veteran's 
symptoms.  While lay statements are considered to be 
competent evidence when describing symptoms of a disability, 
a layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing or 
aggravating the symptoms.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Mr. 
[redacted] does not contend, nor is it argued, that he has 
medical expertise.  

Private medical records received by the RO from the Mayo 
Clinic in early 2004 include an April 1998 reference to 
chronic anxiety and a January 2002 diagnosis of an insect 
phobia.  

A December 2004 VA examination report reflects that the 
examiner reviewed the veteran's claims file and noted that 
the veteran reported having the same symptoms associated with 
schizophrenia that he had when first diagnosed with the 
disorder in 1945.  The examiner observed that when service 
connection was granted years ago, the veteran did not meet 
the criteria for schizophrenia as defined by the current 
schedular criteria, but at that time suffered from an extreme 
form of generalized anxiety disorder.  The examiner also 
noted that the veteran's presentation in December 2004 was 
almost identical to that of 1945, with the exception that the 
veteran's hand tremor had become extremely severe.  The 
veteran's mood was noted to be anxious and labile and he 
began weeping several times during the examination.  The 
examiner found no indication of paranoia or hallucinations, 
and the veteran's thought process was appropriate to the 
situation.  The veteran was noted to be cognitively intact in 
the following spheres, calculation, recall memory, remote 
memory, fund of knowledge, recent memory, concentration, and 
abstraction ability.  He was oriented to person and place and 
knew the day of the week and year, although he did not know 
the month or the actual date.  The examiner diagnosed 
generalized anxiety disorder with aging as a stressor.  The 
veteran's GAF score was 60.  Although the examiner noted 
moderate difficulty in social, occupational or school 
functioning, the veteran denied any adverse effects from 
psychological or psychiatric symptoms on employment, family 
functioning, physical health, social relationships, or 
recreational pursuits.  The examiner also noted that the 
veteran was competent to handle his financial affairs.  The 
examiner opined that it is as likely as not that the 
veteran's previous diagnoses of schizophrenia were erroneous 
with regard to the current terminology and nosology of DSM-
IV, and that based upon examinations of the veteran in the 
1940s and 1950s, he met a current diagnosis of generalized 
anxiety disorder.

The veteran contends in a letter dated April 2005 that the 
December 2004 VA examination was cursory and therefore 
insufficient.  Further, in a memorandum dated July 2005, the 
veteran's representative objects to the RO giving more weight 
to the December 2004 VA examiner's report in comparison to 
the letters submitted by Dr. Hardin, which contradict the VA 
examiner's findings.

A letter dated June 2005 from private doctor T. Kuharic-
Stephens, M.D. summarizes the veteran's medical problems, 
including a reference to "bipolar disorder."  

A March 2006 VA examination report reflects that the veteran 
was oriented to place and person.  Although he misstated the 
year as 2005, he knew the correct month, day of the month, 
and day of the week, and correctly recalled two out of three 
objects after a delay of a few minutes.  The veteran stated 
that he is able to bathe himself and put on his clothes 
without assistance.  He did not exhibit any inappropriate or 
bizarre behavior during the interview, and his speech was 
normal for rate and volume, clear, coherent, and goal 
directed.  There was no evidence to suggest that he was 
responding to internal stimuli during the interview, he 
denied suffering from auditory or visual hallucinations, and 
he did not endorse delusions of reference, bizarre delusions 
or beliefs, paranoia or grandiosity.  The veteran's affect 
was euthymic and when asked about his mood, he referred to 
the recent death of his wife, saying he was "very sad", and 
stating that he had been depressed on a constant basis since 
her death.  He denied anhedonia.  He complained of 
concentration problems, but reported having positive self 
esteem.  The veteran denied current suicidal or homicidal 
ideation or any past attempts to harm himself.  There were no 
signs or symptoms of mania.  He reported feeling anxious all 
the time from the time he was in the Navy.  He did not 
experience panic.  The examiner diagnosed generalized anxiety 
disorder (bereavement) and assigned a GAF score of 60.  The 
examiner opined that the veteran's disorder has a mild to 
moderate impact upon his level of functioning.  The examiner 
observed that, aside from coping with the recent death of his 
wife, the veteran appears to be functioning at a level that 
is very similar to what was reported in the December 2004 VA 
examination report.  The examiner concluded that the veteran 
is competent to manage his VA benefits.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "[t]he probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators . . ." Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the claimant's history, and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-449 (2000).  Further, a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993). 

Although Dr. Hardin's letters reflect a worsening of the 
veteran's psychiatric status, They do not establish the 
presence of criteria warranting a higher disability rating.  
The letters do not include a mental status interview or 
treatment reports reflecting psychiatric symptoms.  The 
January 2003 letter concluded that the veteran was 
unemployable, but cited to physical and psychiatric illness 
as factors.  None of Dr. Hardin's letters reflect a review of 
the veteran's claim file, which contains service and post-
service medical records pertaining to his anxiety disorder.  

On the other hand, three different VA examiners reviewed the 
veteran's claim file, each recognizing that the veteran's 
initial diagnosis of psychoneurosis was, by the 1950s and 
1960s, characterized as schizophrenia, and all three 
recognized that the veteran's current symptoms more closely 
reflect an anxiety disorder.  Further, all three VA examiners 
administered GAF evaluations.  GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  The VA examination reports reflect 
examinations that provide a better explanation and appear to 
be supported by the record.  Accordingly, the Board finds 
that the findings of the VA examiners are of greater 
evidentiary value than the correspondence submitted by Dr. 
Hardin.  

Based on the foregoing, the Board finds that the criteria for 
a 70 percent disability evaluation under Diagnostic Code 9440 
is not satisfied by competent evidence of record.  The 
veteran exhibits mildly to moderately disabling psychiatric 
symptoms, which do not match the criteria for the current 50 
percent disability rating.  However, because the veteran's 
generalized anxiety disorder has been rated as 50 percent 
disabling for more than 20 years, it is protected from being 
reduced.  38 U.S.C.A. § 110 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.951(b) (2006).  Accordingly, the Board finds 
that the generalized anxiety disorder does not warrant an 
evaluation greater than 50 percent.

In reaching its decision, the Board considered the issue of 
whether the veteran's service-connected disability, alone, 
presents an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The Court has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board may raise the question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd, supra.  
To this end, the Board notes that neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected anxiety disorder is 
demonstrated, nor is there any other evidence that this 
disorder involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).  Thus, further consideration or referral of this 
matter under the provisions of 38 C.F.R. § 3.321 is not 
necessary.

As the preponderance of the evidence is against the veteran's 
claim for a disability rating greater than 50 percent, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 4.3.
Further, at no time during the pendency of this appeal has 
the veteran's service-connected disability been more than 50 
percent disabling.  As such, a staged rating is not 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

Entitlement to an evaluation in excess of 50 percent for a 
generalized anxiety disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


